Rugg, C.J.
The defendant was tried upon an indictment for manslaughter in killing one Robert C. Clifford by assault, and at the same time upon another indictment with two counts, one for operating a motor vehicle recklessly and the other for operating a motor vehicle so that the lives and safety of the general public might be endangered. The defendant, driving an automobile *347upon a bridge in Lowell, came in collision with another automobile driven by Clifford, whereby the latter was killed. There was evidence sufficient to warrant the verdict of guilty on all the charges.
The single exception is to the exclusion by the trial judge of evidence offered by the defendant that Clifford, a resident of Lowell, was not licensed to operate automobiles in Massachusetts. This evidence was offered for the purpose of showing Clifford’s lack of skill in operating his automobile and in support of the defendant’s contention that that was the sole cause of the accident. The defendant could not be found guilty of manslaughter unless his wanton or reckless conduct caused the death. Commonwealth v. Pierce, 138 Mass. 165. Banks v. Braman, 188 Mass. 367, 369. A verdict of guilty on the first count of the other indictment required a finding of recklessness on the part of the defendant and, on its second count, of conduct in driving his automobile so as to endanger the lives and safety of the travelling public. The negligence of the deceased was not an excuse to the defendant for conduct coming within the description of any one of the charges. Aiken v. Holyoke Street Railway, 184 Mass. 269, 272, and cases cited. Jones v. Boston & Northern Street Railway, 205 Mass. 108. Of course, all the facts connected with the incident were pertinent. The actual conduct of both parties at the time might be shown. Whether the deceased was licensed to operate an automobile in Massachusetts was irrelevant. "Violation of a criminal statute is evidence of negligence on the part of the violator, as to all consequences that the statute was intended to prevent.” Bourne v. Whitman, 209 Mass. 155, 166, 167. Berdos v. Tremont & Suffolk Milk, 209 Mass. 489, 496. That principle is not applicable to the case at bar because negligence of the deceased would not relieve the defendant. The case at bar is fully covered by Commonwealth v. Peach, 239 Mass. 575.

Exceptions overruled.